Title: To Benjamin Franklin from Robert Cochran, 16 August 1778
From: Cochran, Robert
To: Franklin, Benjamin


Sir,
Charles Town So: Carolina Augt: 16: 1778
Having been repeatedly inform’d of the friendship and kindness with which you have favourd my dear little Son, I should accuse myself of ingratitude was I not to acknowledge the satisfaction it gives me, his being so situated as to be noticed by you, and to have your Grandson for an acquaintance: permit me Sir to send you my sincere thanks, and I should be very happy to have an oppertunity to make a more suitable return. I hope his behaviour is such as to merit your approbation. The length of time which elapses without hearing from him, makes me very anxious, if Sir you will extend your goodness so far as to desire him to write when you hear of an oppertunity, it will be conferring on me An additional obligation, as I am inform’d his Tutors have it not in their power to assist him in sending letters.
I think to take a voyage to France in the Winter. In the mean time Most Worthy Sir I am with the Greatest Respect Your Most Obedient Hble Servant
Robt: Cochran
His Excellencey Benjn: Franklin Esqr:
 
Notation: Robt. Cochran Charlestown 16 aout 1778.
